The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 02/17/2021.
4.	Claims 1, 3, 6-7, 9, 11-12, and 14-15 are currently pending.
5.	Claims 7, 9, and 11-12 have been withdrawn.
6.	Claims 1, 6, and 14-15 have been amended.
7.	Claims 2, 4-5, 8, 10, and 13 have been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1, 3, 6, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
	Claim 1 sets forth “wherein the controller is further configured to determine said predetermined value using a phase delay of the first radio frequency voltage with respect to a reference phase and a phase delay of the second radio frequency voltage with respect to the reference phase”. However, the claim already previously sets forth how the predetermined value is determined (by superimposing the first radio frequency voltage and the second radio frequency voltage). Said limitations appear to be contradictory. The limitation at issue appears to be a poorly worded attempt to claim that the predetermined value is a desired phase difference (reference phase). However, such is already claimed. As such, for purposes of prosecution on the merits, this limitation has been interpreted to impart no additional structure.
Regarding claim 3:
	Claim 3 is rejected at least based on its dependency from claim 1.
Regarding claim 6:

Regarding claim 14:
	Claim 14 sets forth “wherein the controller is further configured to determine said predetermined value using a phase delay of the first radio frequency voltage with respect to a reference phase and a phase delay of the second radio frequency voltage with respect to the reference phase”. However, the claim already previously sets forth how the predetermined value is determined (by superimposing the first radio frequency voltage and the second radio frequency voltage). Said limitations appear to be contradictory. The limitation at issue appears to be a poorly worded attempt to claim that the predetermined value is a desired phase difference (reference phase). However, such is already claimed. As such, for purposes of prosecution on the merits, this limitation has been interpreted to impart no additional structure.
Regarding claim 15:
	Claim 15 is rejected at least based on its dependency from claim 14.

Claim Rejections - 35 USC § 103
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 3, 6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (2008/0190893) in view of Ui (US 2008/0053818).
Regarding claim 1:
	Mori teaches a plasma processing apparatus (plasma processing apparatus) [fig 1 & 0041], comprising: a processing chamber (processing chamber) in which a sample (wafer, 112) is processed by using plasma [fig 1 & 0041, 0043]; a first radio frequency power source (power supply, 101) supplying radio frequency power (450 MHz) to generate the plasma [fig 1 & 0041]; a sample stage (lower electrode, 113) on which the 
	Mori does not specifically teach a second radio frequency voltage having a frequency which is N times a frequency of the first radio frequency voltage in a case where N is a natural number of 2 or more; a phase controller comprising at least one variable phase shifter and configured to generate and output a first radio frequency pulsar control signal to said second radio frequency power source, and a second frequency pulsar control signal to said third radio frequency power source; and controlling the phase controller such that a phase difference between the phase of the first radio frequency voltage and the phase of the second radio frequency voltage reaches a predetermined value, and wherein the predetermined value is a value corresponding to a minimum value of a peak-to-peak voltage of a radio frequency voltage obtained by superimposing the first radio frequency voltage and the second radio frequency voltage, and wherein said at least one variable phase shifter is 
	Ui teaches a second radio frequency voltage (first RF voltage) having a frequency which is N times (2 times n) a frequency of the first radio frequency voltage (second RF voltage) in a case where N is a natural number of 2 or more (n: integral number) [fig 6 & 0064-0065]; a phase controller comprising at least one variable phase shifter (gate trigger device, 28) and configured to generate and output a first radio frequency pulsar control signal to said second radio frequency power source (first RF power source, 27-1), and a second frequency pulsar control signal to said third radio frequency power source (second RF power source, 27-2) [fig 6, 9 & 0037, 0064]; and controlling the at least one phase controller (gate trigger device, 28) such that a phase difference between the phase of the first radio frequency voltage and the phase of the second radio frequency voltage (phases of the first RF voltage and the second RF voltage, respectively) reaches a predetermined value (phase difference) [fig 6 & 0064-0065 and 0075-0076], and wherein the predetermined value (phase difference) is a value corresponding to a minimum value of a peak-to-peak voltage of a radio frequency voltage (first row of fig 8) obtained by superimposing the first radio frequency voltage and the second radio frequency voltage (superimposed high frequency waves) [fig 3, 8 & abstract, 0036, 0076-0077], and wherein said at least one variable phase shifter (gate trigger device, 28) is configured to adjust a phase difference at said second frequency pulsar control signal with respect to said first frequency pulsar control signal (phase 
Mori and Ui are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller of Mori with the phase shifter and control scheme  configured to control the phase difference between the first radio frequency voltage and the second radio frequency voltage of Ui to vary the shape of the ion energy distribution by controlling the phases (phase difference) so that the large amount of flux is positioned at the energy range suitable for the intended plasma processing [Ui – 0078].
Regarding claim 3:
Mori modified by Ui teaches the predetermined value (phase difference) is a value which is smaller than a first peak value of the radio frequency voltage (third row of fig 8) obtained by superimposing the first radio frequency voltage and the second radio frequency voltage (superimposed high frequency waves) [Ui - fig 3, 8 & abstract, 0036, 0076-0077].
Regarding claim 6:
	Mori teaches a plasma processing apparatus (plasma processing apparatus) [fig 1 & 0041], comprising: a processing chamber (processing chamber) in which a sample (wafer, 112) is processed by using plasma [fig 1 & 0041, 0043]; a first radio frequency power source (power supply, 101) supplying radio frequency power (450 MHz) to generate the plasma [fig 1 & 0041]; a sample stage (lower electrode, 113) on which the 
	Mori does not specifically teach a pulse controller configured to generate and output a first frequency pulsar control signal to said second radio frequency power source, and a second frequency pulsar control signal to said third radio frequency power source; and a controller configured to control a phase controller such that a phase difference between a phase of the first radio frequency voltage and a phase of the second radio frequency voltage reaches a predetermined value, wherein the predetermined value is a value corresponding to a minimum value of a peak-to-peak voltage of a radio frequency voltage obtained by superimposing the first radio frequency voltage and the second radio frequency voltage, and wherein said phase controller is configured to variably adjust a phase difference at said second frequency pulsar control signal with respect to said first frequency pulsar control signal in response to a control signal received from a voltage monitor such that said minimum value of said peak-to-peak voltage is applied to the sample stage.
	Ui teaches a pulse controller (gate trigger device, 28) configured to generate and output a first frequency pulsar control signal to said second radio frequency power source (first RF power source, 27-1), and a second frequency pulsar control signal to said third radio frequency power source (second RF power source, 27-2) [fig 6, 9 & 
Mori and Ui are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller of Mori to be coupled with the pulse controller configured to adjust a frequency of at least one of a first radio frequency bias and a second radio frequency bias to maintain a constant etching rate distribution of Ui to vary the shape of the ion energy distribution by controlling the phases (phase difference) so that the large amount of flux is positioned at the energy range suitable for the intended plasma processing [Ui – 0078].
Regarding claim 14:
	Mori teaches a plasma processing apparatus (plasma processing apparatus) [fig 1 & 0041], comprising: a processing chamber (processing chamber) in which a sample (wafer, 112) is processed by using plasma [fig 1 & 0041, 0043]; a first radio frequency power source (power supply, 101) supplying radio frequency power (450 MHz) to generate the plasma [fig 1 & 0041]; a sample stage (lower electrode, 113) on which the sample (112) is placed [fig 1 & 0043]; a second radio frequency power source (low frequency bias power supply unit, 120) applying a first radio frequency voltage (frequency of 400 kHz) to the sample stage (113) [fig 1 & 0044]; and a third radio frequency power source (low frequency bias power supply unit, 118) applying, to the sample stage (113), a second radio frequency voltage (frequency of 13.56 MHz) [fig 1 & 0044]; and a controller (control unit, 125) constructed at least in part of hardware (structure of 125) [fig 1 & 0048].
	Mori does not specifically teach a second radio frequency voltage having a frequency which is N times a frequency of the first radio frequency voltage in a case where N is a natural number of 2 or more; a phase controller comprising at least one variable phase shifter and configured to generate and output a first radio frequency pulsar control signal to said second radio frequency power source, and a second frequency pulsar control signal to said third radio frequency power source; a voltage monitor detecting a minimum value of a peak-to-peak voltage of a radio frequency voltage obtained by superimposing the first radio frequency voltage and the second radio frequency voltage; and controlling the phase controller such that a phase difference between a phase of the first radio frequency voltage and a phase of the 
	Ui teaches a second radio frequency voltage (first RF voltage) having a frequency which is N times (2 times n) a frequency of the first radio frequency voltage (second RF voltage) in a case where N is a natural number of 2 or more (n: integral number) [fig 6 & 0064-0065]; a phase controller comprising at least one variable phase shifter (gate trigger device, 28) and configured to generate and output a first radio frequency pulsar control signal to said second radio frequency power source (first RF power source, 27-1), and a second frequency pulsar control signal to said third radio frequency power source (second RF power source, 27-2) [fig 6, 9 & 0037, 0064]; a voltage monitor (superimposed waveform monitoring device) detecting a minimum value of a peak-to-peak voltage of a radio frequency voltage (see first row of fig 8) obtained by superimposing the first radio frequency voltage and the second radio frequency voltage (the superimposed state of the plurality of the RF voltages can be successively monitored) [fig 3, 8 & abstract, 0036, 0046, 0076-0077]; and controlling the phase controller (gate trigger device, 28) such that a phase difference between a phase of the first radio frequency voltage and a phase of the second radio frequency voltage (phases of the first RF voltage and the second RF voltage, respectively) reaches a value corresponding to a minimum value of the peak-to-peak voltage (see first row of fig 8) 
Mori and Ui are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller of Mori with the phase shifter and control scheme  configured to control the phase difference between the first radio frequency voltage and the second radio frequency voltage of Ui to vary the shape of the ion energy distribution by controlling the phases (phase difference) so that the large amount of flux is positioned at the energy range suitable for the intended plasma processing [Ui – 0078].
Regarding claim 15:
Mori teaches the controller (control unit, 125) is further configured to adjust a frequency ratio of a bias of the second radio frequency voltage to a bias of the first radio frequency voltage by adjusting the second radio frequency bias of the third radio frequency power source (controlling the mixing ratio of the dual frequency bias) based on an etching rate distribution (in order to control the etching rate uniformity across the wafer) [fig 1, 8a-8c & 0048, 0066-0067].

Response to Arguments
14.	Applicant’s arguments, see Remarks, filed 02/17/2021, with respect to the objection of claim(s) 1, 6, and 14 have been fully considered and are persuasive.  The objection of claim(s) 1, 6, and 14 has been withdrawn in view of the amendments to claims 1, 6, and 14.
15.	Applicant's arguments, see Remarks, filed 02/17/2021, with respect to the rejection of claim(s) 1-3, 6, and 14-15 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that the rejection of record fails to teach the newly added limitations of claims 1, 6, and 14. 
	In response, it is noted that applicant has not particularly pointed out why he thinks Ui does not teach the newly added limitations beyond mere conclusory statements. Moreover, this limitation is indefinite for the reasons set forth above and has been interpreted to impart no additional structure to the claims due to its contradictory nature. Furthermore, Ui teaches the predetermined value (phase difference) is obtained by superimposing the first radio frequency voltage and the second radio frequency voltage (superimposed high frequency waves) [fig 3, 8 & abstract, 0036, 0076-0077].
	Applicant argues that Mori’893 does not teach applicant’s particular arrangement for variably controlling phase. Ui does not cure the deficiencies of Mori because the gate trigger device 28 is not a variable phase shifter. One of ordinary skill in the art would understand 28 to establish a fixed relationship between the two power sources. 
The relevant inquiry is what would one of ordinary skill in the art understand gate trigger device 28 of Ui to be and NOT what the conventional definition of gate trigger device is. 
	As previously set forth, it is noted that gate trigger 28 of Ui clearly functions as a variable phase shifter. 28 is controlled to deliver different relative phases [fig 8 & 0064, 0073-0074]. Furthermore, 28 is clearly the structure that controls phase [0064], and, as set forth in Ui, 
[0046] In an embodiment, a superimposed waveform monitoring device is provided between the RF electrode and the RF applying device so as to monitor a superimposed waveform of the plurality of RF voltages. In this case, the superimposed state of the plurality of the RF voltages can be successively monitored, and can be adjusted to a desired superimposed state by appropriately controlling the phases of the plurality of RF voltages on the monitored results.
Therefore, because the phases are controlled, 28 acts as a variable phase shifter because different phases may be output.
	
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718